DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 21, 2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-7, 9-11, 13-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent document JP 2006080007 to Saito (as disclosed in Applicants’ IDS submitted on 12/12/2019, hereinafter “Saito”), in view of U.S. Pat. App. Pub. No. 2010/0188301 to Kishimoto et al. (hereinafter “Kishimoto”, as disclosed in Applicant’s IDS).

Regarding claim 1, Saito in figures 1-12 discloses an antenna, comprising a radiating element (wireless antenna 9) and a feeding unit ( see feed point 100; Fig. 7-8), wherein the radiating element (9) is configured to perform conversion between an electromagnetic wave in space and an electrical signal in a circuit, and  wherein the feeding unit (100) is configured to transfer the electrical signal between the feeding unit (100) and the radiating element (9); wherein the antenna (9) is integrated with a lighting system (lighting fixture 200; See Fig. 1-6), and wherein the lighting system comprises a protective cover (reflecting plate 2) and a light source (discharge lamp 1) disposed inside the protective cover (2); and wherein both the radiating element (9) and the feeding unit (100) of the antenna (9) are integrated with the protective cover (2) of the lighting system (200), wherein the radiating element (9) is attached to a surface of a cover body (2), in a forward direction of the light source (1), of the protective 
Saito does not teach the limitation “wherein the protective cover comprises at least one of a waterproof, moisture-proof, or dustproof cover for the light source”;
However, in the same field of endeavor, Kishimoto in figure 42 teaches an antenna wherein the antenna (antenna 4) is integrated with a lighting system (optical unit 2), wherein the lighting system (2) comprises a protective cover (cover member 9) and a light source (LED 7) disposed inside the protective cover (9), and wherein the protective cover (9) comprises at least one of a waterproof, moisture-proof, or dustproof cover (Para. 281: “member to protect”) for the light source (7).
Even though, Kishimoto does not explicitly disclose the features of “waterproof, moisture-proof, or dustproof cover”, one of ordinary skill in the art would have used Kishimoto’s protective cover 9 to achieve waterproof, moisture-proof, or dustproof since protective cover 9 is a cover exposed to natural elements (traffic signal) and because the teaching of “protect” can encompass said claimed features and additional protective measures  inherently provided by a cover made to protect LED and antennas which are components  known to be sensitive to natural  forces. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the protective cover of Kishimoto in the Saito antenna to form the claimed invention in 

Additional Comments
Regarding recitations throughout the claims that an element is “configured to” perform a function, it is the position of the Office that such recitation are not positively structural limitations, and thus, only require the ability to so perform. In this case, the prior art references as applied herein are construed to at least possess such ability.  

Regarding claim 2, Saito does not explicitly discloses an antenna wherein part of the cover body to which the radiating element is attached is of a non-conductive material, and is disposed as a substrate of the antenna.
However, Kishimoto in figure 42 teaches discloses an antenna (4) wherein part of the cover body (9) to which the radiating element (strip line 31) is attached is of a non-conductive material, and is disposed as a substrate of the antenna (see para. 281).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the protective cover of Kishimoto in the Saito antenna to form the claimed invention in order for the cover member to serve as an antenna substrate in addition to protect LED and the like from natural elements the antenna and light source system me be exposed to.  (Kishimoto Para. 281)

Regarding claim 3, Saito in figures 1-12 discloses an antenna wherein: the feeding unit (FIG. 7) comprises a feeding metal conductor (power feed pin 98), a gap exists in the cover body (2) to which the radiating element (metal patch 95) is attached, and the feeding metal conductor (98) is disposed in the gap; and the feeding metal conductor (98) passes through the cover body (2) via the gap, one end of the feeding metal conductor is in direct contact with the radiating element (95), and the other end of the feeding metal conductor supports an electrical connection to a signal transmission line (see description of FIG. 7 in page 25), wherein the signal transmission line is configured to transmit an electrical signal between the feeding metal conductor (98) and the signal processing device (5).

Regarding claim 4, Saito in Figures 1-12  discloses an antenna wherein: the feeding metal conductor is a feeding metal sheet (Fig. 9), the signal transmission line is a coaxial line (microstrip line in pg. 27), and the coaxial line comprises an outer conductor (97) and an inner conductor (98) that are coaxial, wherein the outer conductor of the coaxial line is used for grounding (extending into ground plane 97), one end of the inner conductor (98) of the coaxial line is in direct contact with the feeding metal sheet, and the other end of the inner conductor of the coaxial line supports the electrical connection to the signal processing device (5).

Regarding claim 5, Saito in Figures 1-12 discloses an antenna wherein: the feeding metal conductor is a feeding metal sheet (Fig. 9), the signal transmission line is a microstrip (microstrip line in pg. 27), ant the microstrip comprises a signal layer (strip line conductor 103), 

Regarding claim 6, Saito in Figures 1-12 discloses an antenna wherein the feeding metal conductor (98) is of an axisymmetric structure, and wherein the feeding metal conductor (98) is disposed in the gap at an angle at which a central axis is vertical to the radiating element (95).

Regarding claim 7, Saito in Figures 1-12 discloses an antenna wherein: the feeding unit (98) comprises a feeding panel (Fig. 7; layers 100, 97 and 96), and the feeding panel is disposed on the other surface of the cover body (2) to which the radiating element (95) is attached, wherein the feeding panel comprises a dielectric layer (dielectric substrate 96), a ground plane (97) is attached to each of two surfaces of the dielectric layer (96) , and a gap exists in the ground plane (97) that is close to the radiating element (95); and the dielectric layer (96) comprises a conductor strip (98), one end of the conductor strip abuts the gap, and the other end of the conductor strip supports the electrical connection to the signal processing device (5).

Regarding claim 9, Saito does not disclose an antenna wherein an inside or an edge of the radiating element is hollowed out, so that and wherein illuminating ray of the light source passes through a hollowed-out part.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Saito and Kishimoto to form the claimed invention in order to allow patch element 11 to be situated at predetermined position to avoid interference of patch element 11 with LED 7. (Kishimoto Para. 198)

Regarding claims 10 and 11, Saito is silent on disclosing an antenna wherein at least one plated hole is further disposed in the radiating element, and wherein a conducting metal layer covers an inner wall of the plated hole, and is used for grounding of the radiating element; and
wherein: the radiating element is in a regular geometric shape with a geometric center; and a plurality of plated holes are disposed in the radiating element, and the plurality of plated holes are symmetrically distributed around the geometric center of the radiating element.
However, Kishimoto in figures 27-37 teaches an antenna wherein at least one plated hole (holes 24 and 14) is further disposed in the radiating element (11), and wherein a conducting metal layer covers an inner wall of the plated hole, and is used for grounding of the radiating element (holes in ground layer 12); and
wherein: the radiating element (11) is in a regular geometric shape with a geometric center; and a plurality of plated holes (24/14) are disposed in the radiating element (11), and 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Saito and Kishimoto to form the claimed invention in order to allow patch element 11 to be situated at predetermined position to avoid interference of patch element 11 with LED 7. (Kishimoto Para. 198)

Regarding claim 13, Saito in figures 1-12 discloses an antenna wherein the feeding unit of the antenna comprises a communications interface (control circuit 5) that is configured to support the electrical connection to the signal processing device, and wherein the signal processing device is a radio frequency processing unit used for mobile communication. (See page 21)

Regarding claim 14, Saito in figures 1-12 discloses a lighting system, comprising lighting sub-systems (Fig. 4) and an antenna (wireless antenna 9) wherein the lighting system comprises a protective cover (reflecting plate 2) and a light source (discharge lamp 1) disposed inside the protective cover (2); and wherein the antenna comprises a radiating element (wireless antenna 9) and a feeding unit (see feed point 100; Fig. 7-8), wherein the feeding unit (100) of the antenna is integrated onto the protective cover (2) of the lighting system; and wherein the radiating element (9) of the antenna is attached to a surface of a cover body (2), in a forward direction of the light source (1), of the protective cover (2) (See Fig. 6) of the lighting system, 
Saito does not teach the limitation “wherein the protective cover comprises at least one of a waterproof, moisture-proof, or dustproof cover for the light source”;
However, in the same field of endeavor, Kishimoto in figure 42 teaches a lighting system (2) where in the feeding unit (coaxial cable 15a) of the antenna (4) is integrated onto the protective cover (cover member 9) of the lighting system (optical unit 2), and wherein the protective cover (9) comprises at least one of a waterproof, moisture-proof, or dustproof cover (Para. 281: “member to protect”) for the light source (7).
Even though, Kishimoto does not explicitly disclose the features of “waterproof, moisture-proof, or dustproof cover”, one of ordinary skill in the art would have used Kishimoto’s protective cover 9 to achieve waterproof, moisture-proof, or dustproof since protective cover 9 is a cover exposed to natural elements (traffic signal) and because the teaching of “protect” can encompass said claimed features and additional protective measures  inherently provided by a cover made to protect LED and antennas which are components  known to be sensitive to natural  forces. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the protective cover of Kishimoto in the Saito lighting system to form the claimed invention in order for the cover member to serve as an antenna substrate in addition to protect 

Regarding claim 15, Saito in figures 1-12 discloses a lighting system wherein a gap exists in the cover body (2) of the protective cover, the gap is configures to arrange a feeding metal conductor (power feed pin 98), a signal transmission line (see description of FIG. 7 in page 25) is attached to an inner surface of the protective cover (2), and both the feeding metal conductor (98) and the signal transmission line belong to the feeding unit of the antenna (95), wherein the feeding metal conductor (98) passes through the cover body (2) via the gap, one end of the feeding metal conductor (98) is in direct contact with the radiating element (95), and the other end of the feeding metal conductor is in direct contact with the signal transmission line.

Regarding claim 16, Saito in figures 1-12 discloses a lighting system wherein: a feeding panel is disposed on the other surface of the cover body (2; FIG. 7-8) to which the radiating element (95) is attached, and the feeding panel belongs to the feeding unit of the antenna, wherein the feeding panel comprises a dielectric layer (96/104), a ground plane (97) is attached to each of two surfaces of the dielectric layer (96), and a gap exists in the ground plane (97) that is close to the radiating element (95); and the dielectric layer (96) comprises a conductor strip (98), one end of the conductor strip abuts the gap, and the other end of the conductor strip supports an electrical connection to a signal processing device (5).



Regarding claim 20, Saito in figures 1-12 discloses a communications system, comprising an antenna (9) and a signal processing device (circuit 5), wherein: the antenna (9) is integrated with a lighting system, wherein the lighting system comprises a protective cover (2) and a light source (1) disposed inside the protective cover (2); and both a radiating element (9) and a feeding unit (5) of the antenna are integrated with the protective cover (2) of the lighting system, wherein the radiating element (9) is attached to a surface of a cover body (2), in a forward direction of the light source (1), of the protective cover  (2), wherein one part of the feeding unit is integrated with the protective cover (2), and is electrically connected to the radiating element (9/95), and wherein the other part of the feeding unit is electrically connected to the signal processing device (5).
Saito does not teach the limitation “wherein the protective cover comprises at least one of a waterproof, moisture-proof, or dustproof cover for the light source”;
However, in the same field of endeavor, Kishimoto in figure 42 teaches a system comprising the antenna (antenna 4) integrated with a lighting system (optical unit 2), wherein the lighting system (2) comprises a protective cover (cover member 9) and a light source (LED 7) disposed inside the protective cover (9), and wherein the protective cover (9) comprises at least 
Even though, Kishimoto does not explicitly disclose the features of “waterproof, moisture-proof, or dustproof cover”, one of ordinary skill in the art would have used Kishimoto’s protective cover 9 to achieve waterproof, moisture-proof, or dustproof since protective cover 9 is a cover exposed to natural elements (traffic signal) and because the teaching of “protect” can encompass said claimed features and additional protective measures  inherently provided by a cover made to protect LED and antennas which are components  known to be sensitive to natural  forces. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the protective cover of Kishimoto in the Saito system to form the claimed invention in order for the cover member to serve as an antenna substrate in addition to protect LED and the like from natural elements the antenna and light source system me be exposed to.  (Kishimoto Para. 281)

Claims 8, 12, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Saito and Kishimoto, as applied to claims 1 and 14 above, and further in view of US Patent Application Publication No. 20100207501 (hereinafter “Radermacher”).


Saito does not explicitly discloses: “wherein the feeding unit comprises a conductor strip, and is also attached to the inner surface of the cover body, wherein one end of the conductor strip is in direct contact with the radiating element, and wherein the other end of the conductor strip supports the electrical connection to the signal processing device.
However, Radermacher in figure 1 teaches an antenna wherein the feeding unit comprises a conductor strip (conductive traces 17), and is also attached to the inner surface of the cover body (casing 4), wherein one end of the conductor strip (17) is in direct contact with the radiating element (antenna/sensor 16), and wherein the other end of the conductor strip (17) supports the electrical connection to the signal processing device (control unit 11). 
 Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Saito, Kishimoto and Radermacher to form the claimed invention so that the space available within the casing can be further increased (see Radermacher Para. 14)

Regarding claim 12, Saito and Kishimoto are silent on disclosing an antenna wherein the antenna is integrated into the lighting system in which a light emitting diode is used as the light source, and shares a heat dissipation apparatus with the lighting system.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Saito, Kishimoto and Radermacher to form the claimed invention so that heat generated by the light source is transferred to an inner surface of the casing and increase the cooling performance and the lifetime of the lighting device. (Radermacher Para. 6)

Regarding claim 17, Saito in Figures 1-6 discloses a lighting system wherein the radiating element (9) and the feeding unit (strip line conductor 103) of the antenna are attached to an inner surface of the cover body of the protective cover (2) that is in the forward direction of the light source (1). 
Saito does not explicitly discloses: “wherein the feeding unit comprises a conductor strip, wherein one end of the conductor strip is in direct contact with the radiating element, and wherein the other end of the conductor strip supports the electrical connection to the signal processing device.
However, Radermacher in figure 1 teaches a lighting system wherein the feeding unit comprises a conductor strip (conductive traces 17), wherein one end of the conductor strip (17) is in direct contact with the radiating element (antenna/sensor 16), and wherein the other end of the conductor strip (17) supports the electrical connection to the signal processing device (control unit 11). 


Regarding claim 19, Saito and Kishimoto are silent on disclosing a lighting system wherein a light source of the lighting sub-system is a light emitting diode, and wherein the light sub-system shares a heat dissipation apparatus with the lighting system.
However, Radermacher in figure 1 teaches a lighting system wherein a light source of the lighting sub-system is a light emitting diode (LED 2), and wherein the light sub-system shares a heat dissipation apparatus (heat sink 9) with the lighting system.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Saito, Kishimoto and Radermacher to form the claimed invention so that heat generated by the light source is transferred to an inner surface of the casing and increase the cooling performance and the lifetime of the lighting device. (Radermacher Para. 6)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 14 and 20 have been considered but are moot because the new ground of rejection does not rely on the same reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960.  The examiner can normally be reached on M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845